Fourth Court of Appeals
                                  San Antonio, Texas
                                     September 10, 2018

                                     No. 04-18-00240-CV

                 IN THE INTEREST OF R.L.L. III, ET AL., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02373
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       Appellee’s brief was due September 4, 2018. On that day, appellee filed a motion
requesting a fourteen (14) day extension of time to file his brief. After consideration, we
GRANT appellee’s request for an extension of time and ORDER the brief due on or before
September 18, 2018.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court